3DETAILED ACTION
This office action is a response to the amendment and arguments filed on June 3, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6-8, filed September 3, 2021, with respect to the rejection of Claims 21-23 and 25-41 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 21-23 and 25-41 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 21-23 and 25-41 are allowed.

The following is an examiner’s statement of reasons for allowance:



The closest prior art found is as follows: Jiao et al. (US 8,000,656), Olgaard et al. (US 2013/0326274), Ansley et al. (US 2014/0254390), Chhabra et al. (US 2013/0150012), Collins (US 9,397,922), Alexander (US 7,539,489), Socaciu et al. (US 2015/0230109) and Caron et al. (US 2009/0201916).
 
Prior art reference Jiao is directed to an apparatus and method for performing calibration of a mobile computing device. A device under test and a calibration test bench may be coupled by at least one of a wireless connection and a wired connection. The device under test may be arranged to receive one or more test command instructions from the calibration test bench and, in response, send an acknowledgment to the calibration test bench. In some embodiments, the device under test and the calibration test bench may be arranged to communicate according to a wireless device calibration protocol (Jiao Abstract; Figure 1; Column 4 [Line 45] – Column 6 [Line 63]).
Prior art reference Olgaard is directed to a method for transferring and confirming transfer of predefined data to a device under test (DUT) during a test sequence. During a regular, pre-defined test sequence, data packets are transferred from a tester to a device under test (DUT) containing data related to at least one of an identification parameter of the DUT, an operational characteristic of the DUT and a request for data. Examples of such transferred data include Olgaard Abstract; Figure 1 and 2; Paragraph [0001-0006 and 0033-0043]).
Prior art reference Ansley is  directed to systems, methods, and devices for qualifying quality of service in data services delivered through wireless networks established by wireless access points (WAPs) are disclosed. A portable computing device can be used to execute a wireless network connectivity qualification application that can include functionality for testing and evaluating wireless network connectivity signals between various devices, including the WAP, in a particular local wireless network. Based on the test results, the application can generate recommendations for remedying any detected network issues (Ansley Figure 1B and 5A; Paragraph [0003-0004, 0027, 0053-0064 and 0081]).
Prior art reference Chhabra is directed to a mobile wireless device which adapts roaming parameters used to determine searching for and switching among access points. The roaming parameters are adjusted based on a wireless network characterization for access points that includes a detected wireless network type. In an embodiment, the wireless network type is characterized by a service set identifier and a number of unique basic service set identifiers associated with the service set identifier per radio frequency band (Chhabra Abstract; Figure 4; Paragraph [0007 and 0030]) .
Prior art reference Collins is directed to an automated network testing platform may comprise a network testing server. The network testing server may receive a first input that Collins Abstract; Figure 1-6; Column 11-14).
Prior art reference Alexander is directed to an apparatus and method for facilitating a distributed approach to performance and functionality testing of location-sensitive wireless data communication systems and equipment are described. A plurality of test units, geographically distributed at arbitrary points in a three-dimensional volume surround the system or equipment under test. Each test unit generates test stimuli and records responses from the device under test, and emulates the effects of changes in spatial location within an actual wireless network environment. A central controller co-ordinates the set of test units to ensure that they act as a logical whole, and enables testing to be performed in a repeatable manner in spite of the variations introduced by the location sensitive characteristics of wireless data communication networks (Alexander Abstract; Figure 1-8; Column 10-12 and 15-16).
Prior art reference Socaciu is directed to a method to determine wireless network coverage and responsiveness may be described. The method may include wirelessly transmitting test data to determine wireless connectivity and transmission quality; determining a quality of the wireless transmission of the test data; determining a location of the wireless device during the wireless transmission of the test data; updating a log with the location of the wireless device, a Socaciu Abstract; Figure 1-4; Paragraph [0047-0054]).
Prior art reference Caron is direct to a method, system and apparatus for verifying validity of location information in a packet-switched network. Caron discloses a provisioning server which provides an access device with different identifiers, the identifiers may then be used in matching the identifiers in validating whether the device is the device that has been provisioned in emergency call situations (Caron Abstract; Figure 1-3; Paragraph [0072-0090]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….a first interface circuit configured to communicate with another electronic device using a wired communication protocol; and a second interface circuit configured to communicate using a wireless communication protocol, wherein the electronic device is configured to: receive, at the first interface circuit and associated with the other electronic device, an instruction to enter a test mode; transition, in response to the instruction, to the test mode from a first operating mode; and provide, from the second interface circuit, a testing identifier of the second interface circuit and addressed to the other electronic device, wherein the testing identifier uniquely identifies transmissions from the second interface circuit during the test mode, and wherein the testing identifier indicates: a location of the electronic device, a carrier frequency used by the second interface circuit, or a range of frequencies used by the second interface circuit.”
None of the references, taken alone or in any reasonable combination, teach the claims and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414